Citation Nr: 0938835	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  02-18 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a nondisplaced fracture of the left proximal 
phalanx first digit.  

2.  Entitlement to an initial rating in excess of 10 percent 
disabling for residuals of open reduction internal fixation 
of the right distal fibula fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1987 to July 
1987, from November 1990 to May 1991, and from January 2003 
to December 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

The Veteran participated in a video conference hearing with 
the undersigned Veterans Law Judge in January 2005.  The 
transcript of the proceeding is associated with the claims 
file.  

In April 2005, the Board remanded the Veteran's claim for 
additional development.  As a preliminary matter, the Board 
finds that the remand directives have been completed, and, 
thus, a new remand is not required to comply with the holding 
of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The residuals of a nondisplaced fracture of the left 
proximal phalanx first digit have not been shown to be a 
moderate disability of the foot.

2.  In resolving the benefit of the doubt in favor of the 
Veteran, the residuals of open reduction internal fixation of 
the right distal fibula fracture have been shown to be a 
marked limitation of range of motion of the ankle.  



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for service-connected residuals of a nondisplaced fracture of 
the left proximal phalanx first digit have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.3, 
4.7, 4.71a, Diagnostic Code 5284 (2008).

2.  The criteria for an initial rating of 20 percent for 
residuals of open reduction internal fixation of the right 
distal fibula fracture have been met.  38 U.S.C.A.           
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi,      18 Vet. App. 
112 (2004).  In this case, the Veteran was provided with a 
VCAA notification letter in June 2001, prior to the initial 
unfavorable AOJ decision issued in January 2002.  

In the aforementioned correspondence, the RO informed the 
Veteran of what the evidence must show to establish 
entitlement to service connection.  The RO also explained 
what information and evidence he must submit and what 
information and evidence will be obtained by VA.  As such, 
this correspondence fully complied with the notice 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), 
as well as the Court's holding in Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The Board observes that the June 
2001 VCAA letter did not notify the Veteran regarding the 
assignment of disability ratings and effective dates.  
However, the Veteran was provided adequate notice in April 
2007 and the claim was readjudicated by the July 2009 
Supplemental Statement of the Case (SSOC).  Accordingly, 
adequate notice was provided and any timing error has been 
cured. See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) 
(A timing error may be cured by a new VCAA notification 
followed by a readjudication of the claim).

The Board additionally notes that the Court recently issued a 
decision in the case of Vazquez-Flores v. Peake, 22. Vet. 
App. 37 (2008), regarding the information that must be 
provided to a claimant in the context of an increased rating 
claim.  As this case does not apply to initial rating cases, 
further discussion of its provisions is not required.

In sum, the Veteran has been provided VCAA notice in 
accordance with                    38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 with respect to nearly all pertinent 
provisions.  As such, the Board concludes that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

The Board also finds that VA has fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. § 
5103A;   38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records are associated with 
the claims file, as well as all relevant private and VA 
treatment records.  

Moreover, the Veteran was provided VA examinations in 
November 2001, June 2005, July 2005, and May 2007.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinions obtained in this case 
are adequate and the opinions provided are predicated on a 
full reading of the private and VA medical records in the 
Veteran's claims file.  The examiners considered the 
pertinent evidence of record to include VA treatment records 
and private treatment records and provide rationales for the 
opinions stated.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c) (4).

The Board notes that the Veteran's case was remanded in April 
2005, in part, to obtain service treatment records from the 
Veteran's period of active service from January 2003 to 
December 2003.  The AMC requested the records from the 
Records Management Center and the 377th TSC and there were no 
records available for the Veteran.  The Veteran was notified 
to submit all records in his possession and he did so by a 
letter dated in September 2007.  The Veteran has not 
contended that any records are missing and, consequently, 
based on the efforts made by the RO and the submission of 
evidence by the Veteran, the Board finds that any further 
requests for records would be futile.  See 38 C.F.R. § 
3.159(c)(2).

Both the duty to assist the Veteran and the duty to notify 
the Veteran have been met.  Accordingly, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the Veteran substantiating the claims, and the 
Veteran has not indicated that he has any additional evidence 
or information to provide in support of his claims.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  Smith v. Gober,           14 Vet. App. 227 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.	  Residuals of a nondisplaced fracture of the left 
proximal phalanx first digit

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R.             § 4.7.  All benefit of the 
doubt will be resolved in the Veteran's favor.  38 C.F.R.           
§ 4.3.

The Veteran's service-connected residuals of a nondisplaced 
fracture of the left proximal phalanx first digit have been 
assigned a noncompensable rating pursuant to 38 C.F.R. § 
4.118, Diagnostic Code 5284 (2008).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

Under Diagnostic Code 5284, a 10 percent evaluation is 
provided for a "moderate" foot injury.  A 20 percent 
evaluation is provided for a "moderately severe" foot 
injury.  A 30 percent evaluation is provided for a "severe" 
foot injury.  The Note to Diagnostic Code 5284 indicates that 
a maximum 40-percent rating will be assigned for actual loss 
of use of the foot.  38 C.F.R. § 4.71a.  The words 
"moderate," "moderately severe," and "severe" are not 
defined in Diagnostic Code 5284.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decision is "equitable and 
just."  38 C.F.R. § 4.6.

The Veteran seeks a compensable initial rating for his 
service-connected residuals of fracture to the left proximal 
phalanx first digit.  The Veteran has testified that he has 
occasional minor swelling and pain in the left toe.  See 
hearing transcript.  

The evidence shows that the Veteran suffered a fracture to 
the left proximal phalanx first digit during active service.  
An April 1999 service treatment record shows that the Veteran 
suffered a crush injury to the left big toe while loading and 
unloading government equipment.  Another April 1999 record 
shows that the Veteran was disabled for the performance of 
his military duties due to a closed fracture with superficial 
soft tissue injury of the left big toe.  

The Veteran was afforded a VA examination in November 2001.  
The Veteran reported that he fractured his left big toe in 
1998 and that he had a superficial open wound with no joint 
or bone or tendon exposed.  The Veteran had no problems with 
the fracture.  However, the Veteran reported pain of the left 
great toe.  A diagnosis of left fracture and no nonunion, 
angulation or subluxation of the proximal phalanx.  There was 
full range of motion of the first MPJ bilaterally.  

An October 2005 private treatment record shows that the 
Veteran suffered a crushing injury to the left great toe.  
The range of motion was reduced in left dorsiflexion 10 
degrees compared to 20 degrees on the right with no other 
evident loss.  There was also decreased motion in the left 
metatarsal phalangeal joint.  The physician noted that the 
Veteran showed a 50 percent restriction in the dorsiflexion 
of his left foot as well as fairly constant pain after 
significant periods involving weight bearing or increased 
physical activity.  It was noted that the Veteran had a 
permanent disability of the left foot and that the Veteran 
had primary source of pain at the dorsum of left foot, 
cuboid, and upper metatarsals.  The physician explained that 
the Veteran had bilateral pronation syndrome with a left 
short leg and hammertoe on the left foot.  

The Veteran attended a VA examination in June 2005.  It was 
noted that the Veteran suffered a crush injury to the left 
hallux in April 1999.  There was severe painful motion at the 
left hallux and severe tenderness at the first MP joint of 
the left and left calcaneal cuboid joint of the left foot.  
The range of motion of the left great toe was 0 to 60 degrees 
and the pain began at 0 degrees and ended at 60 degrees.  
There was loss of motion on repetitive use of 20 degrees.  
The factor most responsible for limitation of motion after 
repetitive use was pain.  There was no evidence of malunion 
or nonunion of tarsal or metatarsal joints.  A diagnosis of 
s/p fracture of left hallux was noted.  The examiner noted 
that the Veteran demonstrated painful left hallux and left 
calcaneal cuboid joint.  The Veteran also demonstrated 
radiographically not a well balanced foot hence unstable 
foot.  Combined with the Veteran's history of trauma and 
surgery and poor alignment and pain and weakness places the 
Veteran with a functional limitation on a daily basis.  

In a July 2005 VA examination report, the Veteran reported a 
crush injury to the left hallux.  There was painful motion 
and stiffness in the left hallux and the left foot.  There 
was no abnormal motion, crepitus, edema, effusion, 
fatigability, muscle instability, or muscle atrophy.  There 
was severe tenderness of the 1st MP joint of left and left 
calcaneal cuboid joint.  There was hallux vagus and 
angulation in degrees at 1st metatarsophalangeal joint of 20 
degrees.  It was noted that the left great toe range of 
motion was 0 to 60 degrees and pain began at 0 to 60 degrees.  
There was additional limitation of motion on repetitive use.  
The loss of motion on repetitive use was 0 degrees to 20 
degrees.  The factor most responsible for limitation of 
motion after repetitive use was pain.  

The Veteran was afforded a VA examination in May 2007.  The 
Veteran reported a crush injury to the left hallux in April 
1999.  The Veteran reported pain and stiffness at the 
anterior ankle and arch.  There was fatigability at the ankle 
area and weakness at the arch.  There was objective evidence 
of painful motion at the inversion and eversion of midtarsal 
joint.  There was tenderness along the IP joint of left, 
tenderness along arch, and tenderness along anterior ankle.  
There was no objective evidence of instability or weakness.  
There was an unusual shoe wear pattern and the 2nd toe was 
hammertoe.  A painful IP joint flexion and extension of left 
hallux was noted as well as hammertoe 2nd left.  It was noted 
that there was decreased mobility and the pain impacted 
occupational activities.  

The Board finds that the Veteran is not entitled to a 
compensable disability rating   for residuals of a 
nondisplaced fracture of the left proximal phalanx first 
digit.  Under Diagnostic Code 5284, a 10 percent disability 
rating is warranted for a moderate disability of the foot.  
In reviewing the Veteran's overall symptoms, the Board 
observes that the Veteran has generally complained of pain 
and limitation of motion of the left great toe.  The VA 
examination reports of record reveal that the Veteran 
displayed painful motion and tenderness.  Furthermore, the 
July 2005 VA examination report shows functional loss due to 
repetitive motion of 20 degrees and the private treatment 
record shows that the Veteran had a loss of range of motion 
of 10 degrees.  However, the Board finds that the Veteran's 
complaints of pain and limitation of motion are taken into 
account in the currently assigned noncompensable disability 
rating.  Although the effect of the Veteran's pain must be 
considered when making a rating determination, which has been 
done in this case, the Rating Schedule does not require a 
separate rating for pain.  See 38 C.F.R. §§ 4.40. 4.45, 4.59; 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. 
Brown, 8 Vet. App. 202, 205 (1995).  In addition, the Board 
has reviewed analogous diagnostic codes that pertain to the 
toe.  Under Diagnostic Code 5280, a 10 percent disability 
rating is warranted for hallux valgus unilateral, if 
equivalent to amputation of the great toe.  In this case, the 
Veteran has never received an operation on his left great toe 
and has essentially complained of only occasional pain and 
stiffness in the left great toe.  See hearing transcript.  
Therefore, the Board concludes that the overall disability 
picture presented does not warrant a 10 percent disability 
rating (i.e., a moderate disability of the foot) under 
Diagnostic Code 5284.  

The Veteran's disability does not warrant a compensable 
disability rating under the other pertinent diagnostic codes 
as the Veteran has not been shown to have atrophy of the 
musculature, disturbed circulation, claw feet, metatarsalgia, 
hallux rigidus, or nonunion or malunion of the tarsal or 
metatarsal bones.  The record shows that the Veteran has 
hallux valgus and a hammertoe; however, there is no evidence 
that the hallux valgus included an operation or amputation of 
the left great toe and the Veteran has only one hammer toe of 
the left foot.  Therefore, the Veteran does not warrant a 
compensable disability rating under these codes.    

The Board has also considered referral for extra-schedular 
consideration. Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See     38 C.F.R. § 
3.321(b)(1) (2008).  An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms." Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected foot disabilities is inadequate.  It does not 
appear that the Veteran has an "exceptional or unusual" 
disability; he merely disagrees with the assigned evaluation 
for his level of impairment.  In other words, he does not 
have any symptoms from his service-connected disability that 
are unusual or are different from those contemplated by the 
schedular criteria.  As such, referral for extraschedular 
consideration is not warranted.  See VAOPGCPREC 6-96.  
Further inquiry into extraschedular consideration is moot.  
See Thun, supra.

Because the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply.  38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

IV.	Residuals of open reduction internal fixation of the 
right distal fibula fracture.  

The Veteran seeks a higher initial rating for his service-
connected residuals of open reduction internal fixation of 
the right distal fibula fracture.  The Veteran reported that 
his ankle has gotten progressively worse and the stiffness 
and locking of the ankle has gotten worse.  

The Veteran's disability has been assigned a 10 percent 
disability rating under Diagnostic Code 5271, for limitation 
of motion of the ankle.  This code provides a 10 percent 
rating for moderate limitation and a 20 percent rating for 
marked limitation of motion of the ankle.  A disability 
rating greater than 20 percent is not provided under this 
diagnostic code.  See 38 C.F.R. § 4.71a, DC 5271.

Again, words such as "moderate" and "marked" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R.             § 4.6.  However, the Schedule 
for Rating Disabilities also provides some guidance by 
defining full range of motion of the ankle as zero to 20 
degrees of dorsiflexion and zero to 45 degrees of plantar 
flexion.  See 38 C.F.R. § 4.71a, Plate II (2008).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

The evidence shows that the Veteran injured his right ankle 
in May 1997 during active duty for training.  A May 1997 
statement of medical examination shows that the Veteran's 
follow-up x-rays revealed a bimalleolar ankle fracture.  The 
September 1997 service record shows that the Veteran was 
there for a follow-up status post open reduction internal 
fixation of a right ankle fracture on May 1997.  The Veteran 
had approximately 20 degrees loss of dorsiflexion and full 
plantar flexion of the ankle.  He had good eversion and 
inversion and was neurologically intact.  The assessment was 
listed as healed ankle fracture.  

The Veteran was afforded a VA examination in November 2001.  
The Veteran reported morning stiffness in the right ankle and 
occasional weakness relative to the right foot with walking.  
The Veteran described the weakness as decreasing during the 
day.  The Veteran used supports for bilateral flat feet, but 
denied any use of crutches, braces, or canes.  He denied any 
inflammatory arthritis or constitutional symptoms.  The 
Veteran worked for Southwest Airlines as a flight operations 
manager.  He stated that he really did not do much walking in 
his job and that his ankle did not really affect his 
occupation.  The ankle range of motion on the right was 
dorsiflexion 0 to 20 degrees and plantar flexion was 0 to 40 
degrees.  The ankle appeared to be in neutral with no varus 
or valgus angulation.  Sensation was intact to light touch.  
Bilateral lower extremities, DTRs were +2 and symmetric in 
the patellar and Achilles bilaterally.  Muscle testing 
revealed 5/5 strength in the bilateral lower extremities and 
the ankle plantar flexures were equal and symmetric even with 
repetitive foot lifts bilaterally.  The x-rays completed on 
November 2001 revealed orthopedic hardware and an old healed 
fracture of the right distal fibula with some small mild 
amount soft tissue swelling around the ankle.  The assessment 
was old healed fracture of the right distal fibula.  
Questionable history of early osteoarthritis was noted, 
although the joint appeared to be normal on x-ray.  It was 
noted that the Veteran had an injury consistent with an old 
healed fracture of his right ankle.  The disability was 
mainly related to the amount of pain and stiffness he had in 
the morning.  His long term disability did not appear to be 
significant at that time as it really did not bother him that 
much at work.  

A rehabilitation medicine clinic note dated in May 2002 shows 
that the Veteran complained of constant right dorsal ankle 
pain above the talus which was exacerbated in the morning, 
but improved throughout the day.  The Veteran denied any 
swelling in the ankle but noticed increased pain in the area 
as he had been training more.  The Veteran admitted to some 
stiffness, soreness, and weakness.  The Veteran had good 
range of motion in the ankles.  He was able to walk on his 
toes and his heels.  No ligamentous laxity appreciated.  
There was no swelling and no erythema.  The dorsiflexion and 
plantar flexion was 5/5.  

The Veteran attended a VA examination in June 2005.  He 
complained of pain in right ankle with very little pain in 
the right foot.  He stated that his right ankle was worse 
especially in the morning.  The pain was anterior and on the 
sides.  In the morning, it locked up and took awhile for him 
to walk.  He denied any swelling; his main complaint 
primarily was pain.  His pain was worse in the morning and 
then painful during the day.  He could not run, but could 
walk 2.5 miles.  Cold weather bothered him and caused slight 
pain.  

The Veteran attended a VA examination in July 2005.  The 
Veteran reported a right ankle fracture.  The Veteran had 
functional limitations on standing and was unable to stand 
for more than a few minutes.  There were functional 
limitations on walking and he was able to walk only 1/4 of a 
mile.  There was severe painful motion at the right ankle and 
severe tenderness at the right ankle at the anterior joint 
and interior malleolus of right.  There was severe weakness 
of the right ankle.  There was hallux valgus and the 
angulation in degrees at the 1st metatarsophalangeal joint 
was 20 degrees.  The range of motion for the ankle was 0 to 
10 degrees and the pain began at 10 degrees and ended at 10 
degrees.  The passive range of motion was 0 to 10 degrees.  
There was additional limitation of motion on repetitive use.  
There was also loss of motion on repetitive use of 0 degrees 
to 5 degrees.  The factor most responsible for limitation of 
motion after repetitive use was weakness.  It was noted that 
the Veteran demonstrated clinical weakness of the right 
ankle.  The examiner indicated that there was pain and 
weakness which placed Veteran with a functional limitation on 
a daily basis.  

The Veteran attended a VA examination in May 2007.  The 
Veteran reported pain in the right foot in the ankle and 
arch.  He also reported stiffness, fatigability, and 
weakness.  He denied flare-ups of foot joint disease.  He was 
able to stand for 15 to 30 minutes and able to walk 1 to 3 
miles.  He used an orthotic insert.  It was noted that there 
were significant effects on general occupational and stiff 
and painful range of motion of subtalar joint of right.  The 
right ankle range of dorsiflexion was 0 to 25 degrees and no 
additional limitation of motion on repetitive use.  The right 
ankle range of motion of plantar flexion was 0 to 45 degrees.  
There was no additional limitation of motion on repetitive 
use.  There was no inflammatory arthritis and no joint 
ankylosis.  The condition was listed as tenderness with 
minimal pain.  There was no instability and no tendon 
abnormality.  The examiner indicated that there was minimal 
pain anterior caused by activity, but this did not limit 
Veteran's ability to work or play and the Veteran did not 
have any signs of ankylosis.  It was noted that there were 
significant effects on general occupational; however, the 
diagnosis was listed as minimal residuals of right ankle 
fracture.  

A few days later, the Veteran attended another examination in 
May 2007.  The examiner noted that there was objective 
evidence of painful motion with stiff and painful subtalar 
joint inversion and eversion.  There was also objective 
evidence of tenderness on the arch and anterior ankle.  
However, there was no objective evidence of swelling, 
instability, or weakness.  There was no evidence of muscle 
atrophy of the foot and no evidence of malunion or nonunion 
of the tarsal or metatarsal bones.  The x-ray report noted 
that a metal plate was in the distal right fibula and a spur 
was seen on the right calcaneus.  The Veteran worked full 
time and did not lose any time from work during the last 12 
month period.  The disability's impact on occupational 
activities was decreased mobility and pain.  



Under Diagnostic Code 5271, a higher disability rating of 20 
percent is warranted for marked limitation of motion of the 
ankle.  In reviewing the overall evidence of record, the 
Veteran does not appear to have marked limitation of motion 
of the ankle.  Although the Veteran reported constant right 
ankle pain, especially in the morning, there is no evidence 
that the disability can be characterized as marked.  Indeed, 
the June 2005 examination report and May 2007 VA examination 
report shows that the Veteran had full range of motion of the 
right ankle.  See 38 C.F.R.        § 4.71a, Plate II (2008).  

However, the Board has also considered whether this case 
presents other evidence that would support a higher rating on 
the basis of functional limitation due to weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See             38 C.F.R. §§ 4.10, 4.40 ("Disability of the 
musculoskeletal system is primarily the inability, due to 
damage . . in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements"), 4.45, 4.59 (2008); DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of a claimant.  38 C.F.R. § 
4.40; accord Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Additionally, "[w]eakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled."  38 C.F.R. § 4.40.  The 
Board observes that 38 C.F.R. § 4.40 does not require a 
separate rating for pain.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997).

The Veteran contends that his service-connected disability 
warrants a higher rating based on weakness, stiffness, and 
constant pain.  As noted above, the most recent VA 
examination showed that the Veteran only experienced minimal 
residuals of a right ankle fracture, had full range of 
motion, and no evidence of functional loss.  However, the 
July 2005 VA examination report shows that the Veteran only 
demonstrated 10 degrees of range of motion and only 
demonstrated 5 degrees of range of motion upon repetition.  
Further, the examiner noted that the Veteran experienced 
functional loss upon repetition due to weakness.  In 
addition, the May 2007 VA examination report shows that the 
Veteran reported weakness and that he had an abnormal wear 
pattern on his shoe.  Due to the aforementioned evidence and 
in resolving the benefit of the doubt in favor of the 
Veteran, the Board finds that the 20 percent disability 
rating under Diagnostic Code 5271 is warranted.  

The Board has also considered whether the Veteran's service-
connected disability would warrant a higher disability rating 
under other pertinent diagnostic codes related to service 
connected ankle disorders.  However, there is no evidence 
that the Veteran has ankylosis of the ankle, malunion of the 
os calcis or astragalus or astragectomy.  Therefore, 
Diagnostic Codes 5270, 5272, 5273, and 5274 are not for 
application.  

Lastly, the Board has also considered referral for 
extraschedular evaluation as explained previously.  See Thun, 
supra.  However, the evidence does not show that the Veteran 
has any symptoms from his service-connected disability that 
are unusual or are different from those contemplated by the 
schedular criteria.  There has also been no showing that the 
Veteran's disability has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
rating), necessitated frequent periods of hospitalization, or 
otherwise rendered inadequate the application of the regular 
schedular standards.  Although the earlier May 2007 VA 
examination report noted that the Veteran's disability had 
significant effects on his occupation, overall, the medical 
evidence shows that the Veteran is currently employed and has 
not required any time off work due to his disability.  The 
evidence also does not show any hospitalization for the 
Veteran's disability.  As such, the Board finds that the 
Veteran's situation is contemplated by the rating schedule 
and that referral for extraschedular consideration is not 
warranted under  38 C.F.R. § 3.321(b)(1).  See Thun, supra; 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial compensable rating for residuals of 
a nondisplaced fracture of the left proximal phalanx first 
digit is denied.

Entitlement to an initial disability rating of 20 percent, 
but no more, is granted for residuals of open reduction 
internal fixation of the right distal fibula fracture, 
subject to the legal authority governing the payment of VA 
compensation benefits.




____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


